By the Court, McKissock, J.
The practice that prevails of allowing a party or an interested person to testify to certain matters in the progress of a cause, does not arise from the necessity of the case, or because he alone is supposed to possess the knowledge of the facts to be shown, as was urged on the' argument ; but it is permitted because the evidence is collateral and addressed to the court. Hence we daily see parties testifying to matters of which other persons might be as well informed as they—such as notices to produce papers, the death of a subscribing witness or that he is out of the state, or the like. The cases cited by the plaintiff’s counsel show the rule to be well settled both in this court and in the court for the'correction of' errors. This practice is entirely familiar, and it appears difficult to see any difference in principle between it and the- right of the plaintiff here to be allowed to testify to a search at large for the paper of wliich he sought to give parol evidence. As far as I am informed it is usual to allow a party to give evidence by his own oath of search generally, for papers asserted to be lost or destroyed. The plaintiff should have been permitted to answer the inquiry which was objected to.
New trial granted.